FORM 6-KSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of ForMarch 1,2010 Commission File Number: 0-26424 SILVER STANDARD RESOURCES INC. 999 West Hastings Street, #1400, Vancouver, British Columbia, Canada V6C 2W2 1.Form 51-102F3, Material Change Report datedMarch 1, 2010, with attachment Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-Fþ Form 40-Fr Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 1,2010 SILVER STANDARD RESOURCES INC. (Registrant) /s/ JohnJ. Kim By: John J.Kim Assistant Corporate Secretary
